Citation Nr: 0029184	
Decision Date: 11/06/00    Archive Date: 11/09/00

DOCKET NO.  98-05 774	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for a right eye 
disorder, as secondary to a service-connected left eye 
disability.

2.  Entitlement to service connection for an anxiety 
disorder, as secondary to a service-connected left eye 
disability.

3.  Entitlement to an increased rating for the residuals of a 
left eye injury, currently rated 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The veteran served on active duty from August 1960 to August 
1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1997 rating decision by the 
Portland, Oregon, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

The Board notes the March 1997 rating decision also denied 
reopening a claim for entitlement to service connection for 
hearing loss; however, the veteran did not perfect his appeal 
as to this issue subsequent to the issuance of the statement 
of the case.  See 38 C.F.R. § 20.201 (1999).  Therefore, the 
issues listed on the title page of this decision are the only 
issues properly developed for appellate review.

The Board also notes that the RO previously denied the issue 
of entitlement to service connection for chronic anxiety 
reaction in February 1966 and that the March 1997 rating 
decision adjudicated the issue of entitlement to service 
connection for an anxiety disorder de novo as secondary to a 
service-connected disability.  Therefore, the Board finds 
that the issue on appeal is limited to that specific matter 
and that appellate review on a new and material evidence 
basis is not required.  See Barnett v. Brown, 83 F.3d 1380, 
1384 (Fed. Cir. 1996).  

In addition, in a July 1997 VA Form 9 the veteran raised the 
issue of entitlement to service connection for sinus pain 
secondary to a service-connected disability.  This matter is 
referred to the RO for appropriate action.

The issue of entitlement to an increased rating for the 
residuals of a left eye injury is addressed in the remand 
section of this decision.



FINDINGS OF FACT

1.  The veteran has not provided competent medical evidence 
demonstrating a right eye disorder related to a service-
connected left eye disability.

2.  Persuasive medical evidence demonstrates the veteran's 
anxiety disorder is aggravated by his service-connected left 
eye disability.


CONCLUSIONS OF LAW

1.  The veteran has not submitted evidence of a well-grounded 
claim for service connection for a right eye disorder, 
secondary to a service-connected left eye disability.  
38 U.S.C.A. § 5107(a) (West 1991).

2.  The veteran's anxiety disorder is aggravated by a 
service-connected left eye disability.  38 C.F.R. § 3.310 
(1999); Allen v. Brown, 7 Vet. App. 439 (1995).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection Claims

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 
1131 (West 1991); 38 C.F.R. § 3.303 (1999).  Additionally, a 
disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310 (1999).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that when aggravation of a nonservice-
connected condition is proximately due to or the result of a 
service-connected condition the veteran shall be compensated 
for the degree of disability over and above the degree of 
disability existing prior to the aggravation.  Allen v. 
Brown, 7 Vet. App. 439 (1995).  

Pursuant to 38 U.S.C.A. § 5107(a) (West 1991), a person who 
submits a claim for benefits under a law administered by the 
Secretary shall have the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  The Court has 
held that a well-grounded claim is "a plausible claim, one 
which is meritorious on its own or capable of substantiation.  
Such a claim need not be conclusive but only possible to 
satisfy the initial burden of § [5107(a)]."  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  The Court has also 
held that although a claim need not be conclusive, the 
statute provides that it must be accompanied by evidence that 
justifies a "belief by a fair and impartial individual" 
that the claim is plausible.  Tirpak v. Derwinski, 2 Vet. 
App. 609, 610 (1992).  

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is 'plausible' 
or 'possible' is required."  Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993) (citing Murphy, at 81).  The Court has also 
held that "Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability.  In the absence of 
proof of a present disability there can be no valid claim."  
Brammer v. Brown, 3 Vet. App. 223, 225 (1992); see also 
Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).  Lay 
assertions of medical causation cannot constitute evidence to 
render a claim well grounded under 38 U.S.C.A. § 5107(a); if 
no cognizable evidence is submitted to support a claim, the 
claim cannot be well grounded.  See Grottveit, 5 Vet. App. at 
93 (Court held that lay assertions of medical causation 
cannot constitute evidence to render a claim well grounded); 
see also Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992) 
(Court held that a witness must be competent in order for his 
statements or testimony to be probative as to the facts under 
consideration).  

In Caluza v. Brown, 7 Vet. App. 498, 506 (1995), the Court 
reaffirmed these holdings stating that in order for a claim 
to be well grounded there must be competent evidence of 
current disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus between the inservice injury or 
disease and the current disability (medical evidence).  

In a claim for secondary service connection for a disability 
clearly separate from the service-connected disorder, the 
veteran must present evidence of a medical nature to support 
the alleged causal relationship between the service-connected 
disorder and the disorder for which secondary service 
connection is sought, in order for the claim to be well-
grounded.  See Jones v. Brown, 7 Vet. App. 134 (1994).

Right Eye Disorder
Background

Service medical records show the veteran was struck in the 
left eye by an open hand while loading baggage in June 1964.  
A May 1965 medical board report included diagnoses of 
adhesions to the left interior rectus as a result of trauma 
and diplopia secondary to adhesions.  

VA examination in January 1966 included a diagnosis of 
hypotropia of the right eye.  Visual acuity of the right eye 
was 20/20 and external motions were normal in all directions.  

VA medical records include a June 1997 optometry examination 
which found myopic astigmatism to the right eye.

During VA examination in October 1997 the veteran reported 
increasing difficulty driving at night and difficulty finding 
his way around in the dark.  The veteran's visual acuity was 
20/50, correctable to 20/25, to the right eye and light 
perception to the left eye.  

An October 1997 psychiatric examination noted that the 
veteran was blind in one eye and that his vision was 
threatened in the other eye.  An April 1998 medical 
examination noted a possible non-dense cataract to the right 
eye.  

Analysis

Based upon the evidence of record, the Board finds that 
competent medical evidence has not been submitted which 
demonstrates that the veteran has a present right eye 
disorder proximately due to or aggravated by a service-
connected disability.  The only evidence of a right eye 
disorder secondary to the service-connected left eye 
disability is the veteran's own opinion.  

The Board notes that compensation is payable for certain 
combinations of service-connected and nonservice-connected 
disabilities, including blindness in one eye as a result of 
service-connected disability and blindness in the other eye 
as a result of nonservice-connected disability, as if both 
disabilities were service-connected, provided the nonservice-
connected disability is not the result of the veteran's own 
willful misconduct.  38 C.F.R. § 3.383 (1999).  Although the 
veteran is blind in his service-connected left eye, the 
medical evidence does not indicate he is blind in the 
nonservice-connected eye.

While the veteran is competent to testify as to symptoms he 
experiences, he is not competent to provide a medical opinion 
because this requires specialized medical knowledge.  
Grottveit, 5 Vet. App. at 93; Espiritu, 2 Vet. App. at 494.  
Consequently, the Board finds the veteran has not submitted 
evidence of a well-grounded claim for service connection for 
a right eye disorder secondary to a service-connected 
disability.  See 38 U.S.C.A. § 5107(a).

The Board further finds the veteran has not indicated the 
existence of any additional evidence that would well ground 
this service connection claim.  McKnight v. Gober, 131 F.3d 
1483 (Fed. Cir. 1997); Epps v. Brown, 9 Vet. App. 341, 344 
(1996), aff'd sub nom Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 
1997).  The Court has held that absent the submission and 
establishment of a well-grounded claim VA cannot undertake to 
assist in developing facts pertinent to a claim.  Morton v. 
West, 12 Vet. App. 477, 486 (1999).  

Anxiety Disorder
Background

Service medical records are negative for diagnosis or 
treatment for a psychiatric disorder.  The veteran's July 
1965 medical board examination included a normal clinical 
psychiatric evaluation.

VA neuropsychiatric examination in January 1966 included a 
diagnosis of chronic anxiety reaction.  It was noted the 
veteran reported he had been emotionally upset since the 
latter part of December related to problems with his wife's 
pregnancy.

VA medical records dated in November 1988 included a 
diagnosis of reactive depression.  It was noted the veteran 
was homeless.  An April 1991 report included a diagnosis of 
dysthymia without opinion as to etiology.  Subsequent records 
note diagnoses of depression and anxiety without opinion as 
to etiology.

A July 1997 VA medical opinion by a staff physician noted the 
veteran's loss of vision had caused an increase in his 
anxiety symptoms.  It was noted the statement was provided in 
order to assist the veteran in his appeal for increased VA 
compensation benefits.

VA psychiatric examination in October 1997 reported the 
veteran expressed a number of concerns which caused him a 
great deal of anxiety and depression.  It was indicated that 
his spouse was terminally ill and that he was worried about 
his vision problems and, as a result, had extremely strong 
fears of helplessness, powerlessness, and dependence.  The 
diagnoses included major depression without psychosis. 


Analysis

Based upon the evidence of record, the Board finds the 
veteran has submitted a well-grounded claim for entitlement 
to service connection for an anxiety disorder, secondary to a 
service-connected disability.  See 38 U.S.C.A. § 5107(a); 
Caluza, 7 Vet. App. 498.  Although the record includes 
evidence of matters unrelated to service or a service-
connected disability, the July 1997 opinion clearly stated 
the veteran's anxiety disorder had been aggravated by his 
loss of vision.  The October 1997 psychiatric examination 
also noted the veteran's anxiety and depression were partly 
caused by his concern for his vision problems.  The Board 
finds the medical evidence demonstrating the veteran incurred 
an increase in his anxiety disorder as a result of his 
service-connected left eye disability is persuasive.

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case, and 
that all reasonable doubt be resolved in favor of the 
claimant; however, the reasonable doubt rule is not a means 
for reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (1999).  In this case, the Board 
finds entitlement to service connection is warranted to the 
extent the veteran's anxiety disorder is aggravated by his 
service-connected left eye disability.  See Allen, 7 Vet. 
App. 439.


ORDER

The claim for entitlement to service connection for a right 
eye disorder, secondary to a service-connected disability, is 
denied as not well grounded.

The claim for entitlement to service connection for an 
anxiety disorder is granted, to the extent the disorder is 
aggravated by a service-connected disability.



REMAND

Initially, the Board notes that the veteran's increased 
rating claim is found to be well-grounded under 38 U.S.C.A. 
§ 5107(a).  In general, an allegation of increased disability 
is sufficient to establish a well-grounded claim seeking an 
increased evaluation.  Proscelle v. Derwinski, 2 Vet. App. 
629 (1992).  

In this case, the record shows the veteran is presently 
receiving the maximum schedular rating for a service-
connected eye disability with only light perception when 
there is no evidence of blindness to the nonservice-connected 
eye.  See 38 C.F.R. § 4.84a, Diagnostic Code 6070 (1999).  
The Board notes, however, that in February 1966 the RO 
granted service connection for the residuals of a left eye 
injury including scars to the eyelids.

The Court has held that disabilities may be rated separately 
without violating the prohibition against pyramiding unless 
the disorder constitutes the same disability or 
manifestations.  See Evans v. Brown, 9 Vet. App. 273, 281 
(1996).  Therefore, the Board finds additional development is 
required for an adequate determination of the issue on 
appeal.

VA has a duty to assist the veteran in the development of 
facts pertinent to a well-grounded claim, which includes 
obtaining an adequate VA examination.  38 U.S.C.A. § 5107(a); 
see also Littke v. Derwinski, 1 Vet. App. 90 (1990).  The 
fulfillment of the statutory duty to assist includes 
providing additional VA examinations by a specialist when 
recommended and conducting a thorough and contemporaneous 
medical examination which takes into account the records of 
prior medical treatment so that the disability evaluation 
will be a fully informed one.  See Hyder v. Derwinski, 1 Vet. 
App. 221 (1991); Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).

Generally, if further evidence or clarification of the 
evidence or correction of a procedural defect is essential 
for a proper appellate decision, the Board shall remand the 
case to the agency of original jurisdiction, specifying the 
action to be undertaken.  38 C.F.R. § 19.9 (1999).

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following:

1.  The veteran should be afforded a VA 
examination to determine the current 
nature and severity of any residual scars 
related to the service-connected left eye 
injury.  The claims folder and a copy of 
this remand must be made available to and 
reviewed by the examiner prior to 
conduction and completion of the 
examination.  The examiner should perform 
any tests or studies deemed necessary for 
an accurate assessment.  

The examiner is requested to provide an 
opinion as to whether or not any residual 
scars are painful and tender or are 
disfiguring.  A complete rationale for 
the opinion given should be provided.

2.  Thereafter, the RO should review the 
claims file to ensure that the above 
requested development has been completed 
in full.  In particular, the RO should 
ensure that the requested examination and 
required opinions are responsive to and 
in compliance with the directives of this 
remand and, if they are not, the RO 
should implement corrective procedures.

3.  After the action requested above has 
been completed to the extent possible, as 
well as any other action deemed 
necessary, the RO should review the 
record and re-adjudicate the issue on 
appeal.  The RO should consider whether 
entitlement to a separate rating for 
residual scars is warranted.

If any benefit sought, for which a timely notice of 
disagreement was filed, is not granted to the veteran's 
satisfaction, the RO should issue a supplemental statement of 
the case.  The requisite period of time for a response should 
be afforded.  Thereafter, the case should be returned to the 
Board for final appellate review, if otherwise in order.  By 
this remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until notified by the RO; however, the veteran is advised 
that failure to cooperate by reporting for examination may 
result in the denial of the claim.  38 C.F.R. § 3.655 (1999).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
A. BRYANT 
Veterans Law Judge 
	Board of Veterans' Appeals

 

